Citation Nr: 0732114	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  97-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected low back strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1974 to March 1995.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in September 2001, June 2003, and September 2004 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  

A VA Form 9 was received in April 1997 indicating that the 
veteran requested a Board hearing at the RO (Travel Board).  
Pursuant to the veteran's request and remands by the Board, 
the RO rescheduled the veteran accordingly with the most 
current hearing that was scheduled for July 2004.  The 
veteran failed to appear for that hearing.

In the July 1996 rating decision, the RO assigned a 0 percent 
disability rating for low back strain, effective April 1, 
1995.  The veteran appealed the initial disability rating 
assigned.  In March 1998, the RO assigned a 10 percent 
rating, effective April 1, 1995.  In November 1998, the RO 
then assigned a rating of 20 percent, effective April 1, 
1995.  Although increased ratings have been granted, the 
issue remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDING OF FACT

The veteran's service-connected low back strain is manifested 
by complaints of pain but with forward flexion not limited to 
30 degrees or less; there are no signs of radiculopathy and 
no abnormal mobility on forced motion.  




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5295 (in effect prior to September 23, 
2003), 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The February 2003 and July 
2003 VCAA letters effectively notified the veteran of the 
evidence needed to substantiate his claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the February 2003 and July 2003 VCAA 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in February 2003 and July 2003 
were not given prior to the July 1996 adjudication of the 
claim, the notices were provided prior to recent 
certification of the veteran's claim to the Board.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided February 2003 and 
July 2003 VCAA letters with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with a March 2006 notice of the types of evidence 
necessary to establish disability ratings for his disability 
claim and the effective date of the disability.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded VA examinations in May 1996, 
September 1998, and December 2004, and was scheduled for 
another examination in September 2006 in which he failed to 
report.  No further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  By letter dated in September 2006, the RO 
addressed the veteran's July 2005 statement in which he 
informed the RO that he received treatment from the Atwater 
Medical Group; the RO also informed the veteran that the most 
current medical record from that facility of record was April 
20, 1999.  When asked whether he received further treatment, 
no response was received.  No additional pertinent evidence 
has been identified by the claimant as relevant to the issues 
on appeal.  In a July 2007 letter, the veteran's 
representative acknowledged that the veteran had not 
submitted any evidence of treatment at the Atwater Medical 
Group as requested, and that there had been no response from 
the veteran to indicate whether he was ready, willing, and 
able to appear for a VA examination.  On behalf of the 
veteran, the veteran's represented requested that the case be 
returned to the Board for a final decision based on the 
evidence of record.  Under these circumstances, no further 
action is necessary to assist the claimant with his claims.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected low back strain warrants a 
higher disability rating.  The Board notes that during the 
pendency of the veteran's appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003. See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
June 2003 supplemental statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5295 for 
lumbosacral strain, a 20 percent rating is warranted where 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum scheduler rating of 40 percent is warranted when 
disability from lumbosacral strain is severe, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Under the new version of the rating criteria, the general 
rating formula provides for disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; a 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks warrants a 20 percent evaluation.  Incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Diagnostic 
Code 5010 states that traumatic arthritis should be rated 
like degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.

The veteran was afforded a VA examination in May 1996.  The 
veteran reported flares of low back pain since leaving 
service.  He reported dull pain in the back aggravated by any 
bending or lifting.  The examiner observed that the veteran 
stood erect with normal curvatures to the spine.  Forward 
flexion was accomplished to touching the toes.  It was noted 
that lateral bending and extension were equal and regular 
bilaterally.  The veteran was diagnosed with chronic low back 
strain.  

Atwater Medical Group records from November 1996 show that he 
was assessed with chronic lumbosacral strain and was advised 
to take over the counter medication.  May 1998 Atwater 
Medical Group records show that the veteran was seen for low 
back pain.  

The veteran was afforded another VA examination in September 
1998.  Upon examination, the veteran's posture was described 
as good.  It was observed that the veteran was able to heal 
and toe walk without difficulty, was able to get on and off 
the examining table without problems, and was able to remove 
his shoes and socks without apparent back pain.  It was noted 
that the veteran bent forward until his fingertips were 
leveled with the ankle joints.  It was further noted that he 
was able to lean to the right and left 30 degrees, and was 
able to flex 35 degrees, and was able to extend 25 degrees in 
the lumbar spine.  The examiner stated that the back showed 
normal range of motion.  The examiner observed that the 
veteran complained of some pain in the lower back on 
manipulation of the hips.  X-rays showed that the lumbar 
spine was normal with the presence of osteophytosis 
anteriorly at the 10, 11 and 12 dorsal area, mild.  Mild 
scoliosis was seen, but was not associated with the veteran 
degenerative joint disease in the disks or elsewhere.      

The veteran was afforded a VA examination in December 2004.  
The veteran complained of chronic low back pain.  The veteran 
reported injuring himself in service lifting a 200 pound 
person.  Upon physical examination, flexion was to 50 
degrees, extension was to 10 degrees, lateral flexion was to 
10 degrees, and rotation was to 20 degrees.  It was noted 
that a recent x-ray of his lumbar spine revealed scoliosis 
and marked degenerative arthritis of the spine with bone 
spurs.  It was further noted that the veteran should avoid 
activities such as prolonged sitting, standing, bending and 
lifting.  The examiner believed that a magnetic resonance 
imaging (MRI) of the lumbar spine would be of benefit to 
examine the extent of nerve root and disk pathology.  The 
veteran, however, cancelled the January 2005 MRI examination.  
In the VA examination April 2005 addendum, it was noted that 
there was no evidence of additional loss due to weakness, 
fatigue and/or incoordination.  

Based on the pertinent medical evidence of record, and based 
on the old criteria under Diagnostic Code 5295, a rating in 
excess of 20 percent is not warranted.  Under the old 
criteria, there was no severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion to warrant a 
maximum rating of 40 percent.  

In his letter received in July 2005 the veteran expressed 
disagreement with the June 2005 supplemental statement of the 
case by noting that he did have osteo-arthritic changes, or 
narrowing or irregularity of joint space.  He referred the RO 
to his Atwater Medical Group records from Donald Carter, M.D.  
From what he recalled, the records reportedly show that he 
specifically had scoliosis, arthritis, degenerative spine, 
and osteoporosis, and narrowing of the lumbar space.  A 
review of the available records does not reflect that Dr. 
Carter did diagnose the veteran with the aforementioned 
diagnoses.  Also, as noted previously, April 1999 is his most 
current medical record on file from Atwater Medical Group; 
and the veteran had not provided information or evidence with 
any updated medical evidence.  Even so, other medical records 
do reflect that the veteran has scoliosis and degenerative 
joint disease (osteoarthritis).  However, they do not reflect 
loss of lateral motion because of the osteo-arthritic changes 
or narrowing or irregularity of joint space as required by 
Diagnostic Code 5295.  Although the December 2004 VA 
examination reveals that the veteran's lateral flexion has 
decreased to 10 degrees since his prior September 1998 VA 
examination, the veteran still exhibits lateral flexion.     

Under the general rating formula for disease and injuries of 
the spine, Diagnostic Codes 5235-5243, a higher rating in 
excess of 20 percent is also not warranted.  There is no 
evidence of forward flexion of the cervical spine 15 degrees 
or less; or favorable ankylosis of the entire cervical spine 
to warrant the next higher rating of 30 percent.  A 40 
percent rating is not warranted because there is no evidence 
of unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is not warranted because there is 
no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is not for 
application because there is no evidence of unfavorable 
ankylosis of the entire spine.  

Further, the evidence does not show incapacitating episodes 
of intervertebral disc disease having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
to warrant a 40 percent rating; or incapacitating episodes of 
at least 6 weeks to warrant a 60 percent rating under 
Diagnostic Code 5243 for rating intervertebral disc syndrome 
based on incapacitating episodes.  

There is also no evidence of record of any current neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  There appears 
to be no neurological symptoms which would warrant a separate 
compensable rating.

The Board acknowledges the veteran's chronic low back pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  By letter received in July 2005, 
the veteran noted that the amount of pain varied each day; 
and reported that at times he had been sick to his stomach 
because of the intensity of the pain that would last for a 
day or two.  He stated, however, that the pain could be 
managed by exercises and over the counter medication.  He 
noted that when he worked or stood for prolonged periods, his 
back felt weak and he felt tired.  He continued that he could 
not carry things for long such as groceries, clothes and his 
granddaughter.  While the Board recognizes the effects of the 
veteran's back pain, a higher compensation is not warranted 
under these provisions.  There is no persuasive evidence of 
additional functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a rating in excess of the current 20 percent as 
revealed by the April 2005 VA examination addendum.

The medical examination reports do show a somewhat variable 
disability picture which is consistent with the veteran's 
assertion that his low back disability varies with 
activities.  However, the examinations have not demonstrated 
limitation of flexion to 30 degrees or less.  There appear to 
be no verified neurological symptoms, and the examination 
reports have not documented abnormal mobility on forced 
motion.  The Board recognizes that the veteran's low back 
disability does result in ongoing impairment.  However, the 
evidence currently of record is against a finding that the 
regulatory criteria for assigning a rating in excess of 20 
percent have been met.  The veteran may always file a request 
of an increased rating if his low back disability increases 
in severity in the future. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  On VA examination in September 1998, it 
was noted that the veteran was working as a school teacher.  
He told the examiner that he did have pain when he had to sit 
or stand in any one position for long periods of time.  The 
Board notes that nothing precludes the veteran from obtaining 
employment that would accommodate his disability.  In fact, 
by letter received in July 2005, the veteran noted that he 
changed jobs as a teacher to that of an administrator since 
it did not require being on his feet all day.  At the time 
the veteran wrote the aforementioned letter, he had been an 
administrator for 5 years.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


